427 F.2d 144
Joseph Michael LACAZE, Charles William Acevedo, DouglasArceneaux, and Virginia Cain, Petitioners-Appellants,v.UNITED STATES of America, Respondent-Appellee.
No. 28964

Summary Calendar
United States Court of Appeals, Fifth Circuit.
June 2, 1970.
Charles W. Acevedo, Sr., Joseph Michael LaCaze, in pro per.
Robert E. Hauberg, U.S. Atty., E. Donald Strange, Asst. U.S. Atty., Jackson, Miss., for respondent-appellee.
Before JOHN R. BROWN, Chief Judge, and MORGAN and INGRAHAM, Circuit Judges.
PER CURIAM.


1
In this case the District Court denied the appellant's motions under 28 U.S.C. 2255 without making findings of fact and conclusions of law, as is required by the provisions of Rule 52(a), F.R.Civ.P. See Welch v. Beto, 5 Cir., 1968, 400 F.2d 582; Waters v. Beto, 5 Cir., 1968, 392 F.2d 74.  Therefore the case is remanded to enable the District Court to state its findings and conclusions, and certify them to this Court by a supplemental record.  The District Court may receive and consider such memoranda, briefs, or arguments with respect to the findings of fact and conclusions of law, proposed or adopted, as it deems appropriate.


2
Remanded.